Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I of FIGS. 1-16  in the reply filed on December 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 26, 2021.
Abstract
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because, e.g., it should avoid using phrases
which can be implied such as “The present disclosure provides ….”  Correction is required.  See

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the glue in claims 2 and 17 (see Pub. No. US 20210231230 (Pub.’230) of this application at ¶¶ 22, 107, 32, 91); the threaded screw in claim 15 (Pub.’230 ¶¶ 30, 106); the rivet in claim 16 (Pub.’230 ¶ 105); and the magnet in claim 21 (Pub.’230 ¶ 111) must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The use of the term such as “Chevrolet®” or “Ford®” (Pub.’230, e.g., at ¶¶ 41, 53, 60,
101), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
2.	The disclosure is objected to because of the informalities, e.g., listed below:
	a.	The Brief Description of the Drawings should describe the section line upon which a sectional view such as FIGS. 6, 16, 17 or 21 is taken.  Please see MPEP 608.01(f) and 37 CFR 1.84(h)(3); 
	b.	The specification is inconsistent with the drawings.  Please see 37 CFR 1.121(e).  For example, the specification describes the nonconcentrically disposed aperture 148 and the nonconcentrically disposed retention member 150 (see Pub.’230 ¶¶ 103-104).  However, FIGS. FIGS. 3, 5, 11-12 show that the aperture 148 and the retention member 150 are apparently concentrically disposed relative to the axis (shown in FIG. 13) of the chuck assembly 104.  If the aperture 148 and retention member 150 are nonconcentrically, Applicant is respectfully suggested to show in FIGS. 3, 5, 11-12 the axis that the aperture 148 and retention member 150 are off set or eccentric relative to (see, e.g., FIG. 7 in WO 2017193167 A1 of Johnston); and/or 
	c.	Each part of the claimed invention such as the glue in claims 2 and 17, the threaded crew in claim 15, the rivet in claim 16, and the magnet in claim 21 should be designated by a reference character.  Please see MPEP 608.01(o) and (g).  
Appropriate correction is required.
3.	The specification has not been checked to the extent necessary to determine the presence
of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which
applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that
the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retention member” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 2, 15-16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 2/1 claims that “the outer surface of the cylindrical chuck body is fixed to the handle body with glue.”  (emphasis added).   As noted, the plain meaning (MPEP § 2111.01) of “glue” is “a sticky substance that is used for joining things together permanently, produced from animal bones and skins or by a chemical process” (emphasis added) as seen in dictionary.cambridge.org attached.  It is unclear as to how the chuck body 106, which is permanently joined to the handle body 102 with glue, is removably connected to the handle body 102 as claimed in claim 1.
b.	Claim 15 claims “said at least one nonconcentrically disposed aperture is internally threaded and the at least one nonconcentrically disposed retention member is a threaded screw, said threaded screw connecting the handle body to the chuck assembly.”  (Emphases added).  However, the specification inadequately describes and the drawings do not show the internally threaded aperture and threaded screw (Pub.’230 ¶¶ 30 and 106).  It is unclear as to how the threaded aperture and threaded screw connect the handle body 102 to the chuck assembly 104 as claimed. 
c.	Similarly, Applicant claims the rivet in claim 16 (Pub.’230 ¶ 105) and the magnet in claim 21 (Pub.’230 ¶ 111).  However, the specification inadequately describes and the drawings do not show the instant claimed features.  It is unclear as to how the rivet and the magnet are structurally interconnected with other claimed features as claimed.
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The addition of the word "style" to an otherwise definite expression “key-and-lock” in claims 1 and 13 extends the scope of the expression so as to render it indefinite.  See the term “type” in MPEP § 2173.05(b)(III)(E) and cases cited therein.
b.	Claims 12 and 31 contain the trademark/trade name such as “Chevrolet®.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the product and, accordingly, the identification/description is indefinite.
c.	It is unclear whether a confusing variety of terms such as “a retention member” and “at least one nonconcentrically disposed retention member” in claim 13 refers to the same or different things.  See MPEP § 608.01(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.  
d.	The term “closely” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear, e.g., in claim 1, what range of the distance between the outer surface of the cylindrical chuck body 106 and the outer sleeve 108 is required in order to be considered as “closely aligns.”
e.	The term “moveable” in claims 3, 7, 23-24 and 27 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 3, the jaws are axially moveable, but are not required structurally to be axially moved to a constricted orientation.  Please see the terms such as “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
	f.	The term “nonconcentrically disposed aperture” or “nonconcentrically disposed retention member” in claim 13 is not “precise, clear, correct, and unambiguous” because it is unclear as to the aperture 148 and the retention member 150 are nonconcentric relative to what referential datum.  Please see In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) cited in MPEP §§ 2171, 2111, 2173.02.  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by
Fraser (US 1,707,353).
Claims 1-2
Fraser teaches a stem shaft handle comprising: 
a handle body A adapted to be grasped by a hand of a user; 
a chuck assembly B connected or fixed to the handle body A with glue (i.e., cement at A1 in FIG. 1; id. p. 1, ll. 24-38), said chuck assembly B comprising a cylindrical chuck body B concentrically disposed within an outer sleeve D, the chuck body B having an outer surface B5 which closely aligns with the outer sleeve D in a key-and-lock style geometric alignment, wherein said chuck body B is fixed to the handle body A; said outer surface B5 of the cylindrical chuck body B having at least one biasing/resilient locking protuberance B7 (FIGS/ 2-3, p. 1, ll. 24-78), said outer sleeve D defining at least one nodule D1 geometrically configured to fittingly engage the at least one biasing locking protuberance B7 in a locking arrangement such that upon rotation of the handle body A relative to the outer sleeve D, at least a portion of the outer sleeve D impinges the biasing locking protuberance B7 of the chuck body B until said biasing locking protuberance B7 snaps into the locking arrangement between the outer sleeve D and the chuck body B. 
As noted, the outer surface of Fraser’s cylindrical chuck body B is fixed to Fraser’s handle body A with glue/cement in the same or similar manner as Applicant’s chuck body 106 and handle body 102.  Therefore, Fraser’s chuck body B is inherently removable or capable of being removably connected to Fraser’s handle body A in the same or similar manner as Applicant’s chuck body 106 and handle body 102.  See In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985), and MPEP § 2112.   
Claims 1-2 are anticipated by Fraser because each and every element as set forth in the
claim is found, either expressly or inherently described, in the single prior art reference Fraser. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 3-5 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Bowers (US 3,241869).
Claim 1
Fraser teaches a stem shaft handle comprising: 
a handle body A adapted to be grasped by a hand of a user; 
a chuck assembly B connected to the handle body A, said chuck assembly B comprising a cylindrical chuck body B concentrically disposed within an outer sleeve D, the chuck body B having an outer surface B5 which closely aligns with the outer sleeve D in a key-and-lock style geometric alignment, wherein said chuck body B is fixed to the handle body A; said outer surface B5 of the cylindrical chuck body B having at least one biasing/resilient locking protuberance B7 (FIGS. 2-3; p. 1, ll. 24-78), said outer sleeve D defining at least one nodule D1 geometrically configured to fittingly engage the at least one biasing locking protuberance B7 in a locking arrangement such that upon rotation of the handle body A relative to the outer sleeve D, at least a portion of the outer sleeve D impinges the biasing locking protuberance B7 of the chuck body B until said biasing locking protuberance B7 snaps into the locking arrangement between the outer sleeve D and the chuck body B. 
Fraser teaches the invention substantially as claimed.  However, Fraser does not teach the chuck assembly removably connected to the handle body.
Bowers teaches the chuck assembly 30, 52 removably connected to the handle body 20 in order to, inter alia, detachably engaged and secured to a variety of different sizes of stems or shafts (p. 1, ll. 10-18).
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to make Fraser’s chuck assembly removably connected to Fraser’s handle body in order to, inter alia, detachably engaged and secured to a variety of different sizes of stems or shafts as taught or suggested by Bowers.  The removable connection of Fraser’s handle would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.” KSR at 1739.  See also legal precedent regarding making separable in In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) cited in MPEP § 2144.04.   
Claim 3
Fraser’s cylindrical chuck body B comprises a plurality of jaws B7.   As noted, Fraser’s chuck body B is threadedly coupled to Fraser’s sleeve D by threaded section B5 (FIGS. 1 and 3; p. 1, ll. 45-60).  Thus, when the user screws or unscrews the chuck body B from the sleeve D, the plurality of jaws B7  is axially moveable to a constricted orientation adapted to grasp a stem shaft C having varying diameters C, C1, C2 and axially moveable to an extended orientation adapted to release the stem shaft C, whereby rotation of the handle body A relative to the outer sleeve D will radially constrict and extend the jaws B7 for grasping and releasing the stem shaft C respectively (p. 1, ll. 45-84).  See also In re Hutchison, 69 USPQ 138 (CCPA 1946) (An element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform, thus, it does not constitute a limitation in any patentable sense.).  
Claim 4
In the locking arrangement, Fraser’s handle body A is adapted to rotate the stem shaft C clockwise or counterclockwise at the option of the user.
Claim 5
Fraser teaches the invention substantially as claimed.  However, Fraser does not teach a centrally disposed threaded bolt, wherein the handle body defines an aperture sized to closely surround the threaded bolt, wherein the cylindrical chuck body defines a threaded opening adapted to receive the threaded bolt, said threaded bolt connecting the handle body to the chuck assembly. 
Bowers teaches a centrally disposed threaded bolt 73 (FIG. 4), wherein the handle body 20 defines an aperture 70 sized to closely surround the threaded bolt 73, wherein the chuck body 30, 52 defines a threaded opening 72 (FIG. 2) adapted to receive the threaded bolt 73, said threaded bolt 73 connecting the handle body 20 to the chuck assembly 30, 52 (FIGS. 1 and 4) in order to removably connect the handle body 20 to the chuck assembly 30, 52.
It would have been obvious to the PHOSITA at the time of filing of the application to form the centrally disposed threaded bolt, wherein Fraser’s handle body defines an aperture sized to closely surround the threaded bolt, wherein Fraser’s chuck body defines the threaded opening adapted to receive the threaded bolt, said threaded bolt connecting the handle body to the chuck assembly in order to removably connect Fraser’s handle body to Fraser’s chuck assembly as taught or suggested by Bowers.  KSR.
Claim 8
Fraser’s handle body A has walls A1 extending perpendicularly from said handle body A, said walls A1 forming an inner cavity, wherein at least a portion of the cylindrical chuck body B is disposed within said inner cavity (FIG. 1).
3.	Claims 9-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view Messner et al. (US 20090229687) and further in view of Cohen (US 4,876,766). 
Claims 9-12
Fraser teaches the invention substantially as claimed.   However, Fraser does not teach the
handle body being molded in the shape of a football helmet, a frog, a gecko, or a Chevrolet®.
Messner teaches the process of molding for making the handle body 51.  Ibid. ¶¶ 7 and 21-22, claims 1 and 10.
Cohen teaches the handle 36 formed in any shape that broadly includes the football helmet, frog, gecko, or Chevrolet® (id. 4:15-27) for decoration.
It would have been obvious to the PHOSITA at the time of filing of the application to use the process of molding for forming Fraser’s handle body as taught or suggested by Messner and selecting the shape of Fraser’s handle body such as football helmet, frog, gecko, or Chevrolet® for decoration as taught or suggested by Cohen.  KSR.  See also In re Thorpe infra.
4.	Claims 13-14, 20, 24, 26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte (US 20150152975).
Claim 13
Fraser teaches a stem shaft handle comprising: 
a handle body A adapted to be grasped by a hand of a user; 
a chuck assembly B having a cylindrical chuck body B disposed within an outer sleeve D, the cylindrical chuck body B having an upper end.
Fraser teaches the invention substantially as claimed.  However, Fraser does not teach a concentrically disposed cylindrical plate removably connected to the handle body, wherein said concentrically disposed cylindrical plate defines at least one nonconcentrically disposed aperture adapted to receive a retention member; and at least one nonconcentrically disposed retention member engaging the concentrically disposed cylindrical plate of the chuck assembly in a lock
and key style geometric alignment. 
Jonte teaches a concentrically disposed cylindrical plate 22 (FIGS. 2-6) removably connected to the handle body 16, 18, wherein said concentrically disposed cylindrical plate 22 defines at least one nonconcentrically disposed aperture 100 (FIG. 4, ¶ 33) adapted to receive a retention member 88 (FIG. 4, ¶ 33); and at least one nonconcentrically disposed retention member 88 engaging the concentrically disposed cylindrical plate 22 of the chuck assembly or the like 128  in a lock and key style geometric alignment. 
It would have been obvious to the PHOSITA at the time of filing of the application to provide the concentrically disposed cylindrical plate removably connected to Fraser’s handle body, wherein said concentrically disposed cylindrical plate defines at least one nonconcentrically disposed aperture adapted to receive the retention member; and at least one nonconcentrically disposed retention member in order to engage the concentrically disposed cylindrical plate of Fraser’s chuck assembly in a lock and key style geometric alignment as taught or suggested by Jonte.  KSR. 
Claim 14
Jonte’s at least one nonconcentrically disposed retention member is a protrusion 88 (FIG. 4, ¶ 33) extending from a bottom surface of the handle body 16, 18, the protrusion 88 interlocking with the concentrically disposed cylindrical plate 22.  In addition, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) cited in MPEP § 2113.  Thus, the patentability of the product-by-process claim 14 does not depend on the process of molding for the protrusion.
Claim 20
Jonte’s cylindrical plate 22 comprises a ferrous material (steel, id. ¶ 34).
Claim 24
See claim 3 above and note that Fraser’s chuck B is a four-jaw chuck (FIG. 2).
Claim 26
Fraser’s cylindrical chuck body B comprises jaws B7 having teeth B4 formed on an inner surface of the jaws (p. 1, ll. 34-60).
5.	Claims 13 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Michel (US 2,039,917).
Claim 13
Fraser teaches a stem shaft handle comprising: 
a handle body A adapted to be grasped by a hand of a user; 
a chuck assembly B having a cylindrical chuck body B disposed within an outer sleeve D, the cylindrical chuck body B having an upper end.
Fraser teaches the invention substantially as claimed.  However, Fraser does not teach a concentrically disposed cylindrical plate removably connected to the handle body, wherein said concentrically disposed cylindrical plate defines at least one nonconcentrically disposed aperture adapted to receive a retention member; and at least one nonconcentrically disposed retention member engaging the concentrically disposed cylindrical plate of the chuck assembly in a lock and key style geometric alignment. 
Mitchel teaches a concentrically disposed cylindrical plate 23 (FIG. 2, 6) removably connected to the handle body 30 wherein said concentrically disposed cylindrical plate 23 defines at least one nonconcentrically disposed aperture 25 (FIG. 6) adapted to receive a retention member 26; and at least one nonconcentrically disposed retention member 26 engaging the concentrically disposed cylindrical plate 23 of the chuck assembly 19 in a lock and key style geometric alignment. Ibid. claims 1-5. 
It would have been obvious to the PHOSITA at the time of filing of the application to provide the concentrically disposed cylindrical plate removably connected to Fraser’s handle body, wherein said concentrically disposed cylindrical plate defines at least one nonconcentrically disposed aperture adapted to receive the retention member; and at least one nonconcentrically disposed retention member in order to engage the concentrically disposed cylindrical plate of Fraser’s chuck assembly in a lock and key style geometric alignment as taught or suggested by Michel.  KSR. 
Claim 15
Michel’s at least one nonconcentrically disposed aperture 25 is internally threaded and the at least one nonconcentrically disposed retention member is a threaded screw 26, said threaded screw 26 connecting the handle body 30 to the chuck assembly 19 (p. 1, l. 39 et seq.).
6.	Claims 16-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Michel as applied to claim 13 above, and further in view of Rhodes (US 2,711,185).
Claim 16 
Fraser and Michel teach the invention substantially as claimed.  However, Fraser and Michel teaches at least one nonconcentrically disposed threaded screw 26 instead of rivet, wherein the handle body 30 defines at least one nonconcentrically disposed threaded aperture 25 sized to closely surround the at least one nonconcentrically disposed screw 26 instead of rivet, wherein the at least one nonconcentrically disposed threaded aperture 25 is adapted to receive the at least one nonconcentrically disposed threaded screw 26 instead of rivet, said at least one nonconcentrically disposed rivet 26 instead of rivet connecting the handle body 30 to the chuck assembly 19. 
Rhodes teaches the rivet and the aperture for connecting the chuck assembly 10 to the
handle body 20 (FIGS. 3 and 7, id. 3:40-50).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Michel’s threaded screw and threaded aperture coupling by an art recognized equivalence coupling such as the rivet and the aperture of Rhodes for the same purpose of connecting the chuck assembly to the handle body as taught or suggested by Rhodes.  See KSR and “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” in MPEP § 2144.06.
Claim 17
Fraser and Michel teach the invention substantially as claimed.  However, Fraser and Michel teach the coupling comprising the threaded screw 26 and the threaded aperture 26 instead bonding or gluing for connecting the handle body 30 to the chuck assembly 19. 
Rhodes teaches the coupling comprising glue for connecting the chuck assembly 10 to the handle body 20 (FIGS. 3 and 7, id. 3:40-50).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Michel’s threaded screw and threaded aperture coupling by an art recognized equivalence coupling such as glue for the same purpose of connecting the chuck assembly to the handle body as taught or suggested by Rhodes.  See KSR and MPEP § 2144.06.
7.	Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over
Fraser in view of Jonte as applied to claim 13 above, and further in view of Bowers.
Fraser and Jonte teach the invention substantially as claimed.  However, Fraser and Jonte
do not teach a centrally disposed threaded bolt, wherein the handle body defines an aperture sized 
to closely surround the threaded bolt, wherein the cylindrical chuck body defines a threaded
opening adapted to receive the threaded bolt, said threaded bolt connecting the handle body to the
chuck assembly. 
Bowers teaches a centrally disposed threaded bolt 73 (FIG. 4), wherein the handle body 20 defines an aperture 70 sized to closely surround the threaded bolt 73, wherein the chuck body 30, 52 defines a threaded opening 72 (FIG. 2) adapted to receive the threaded bolt 73, said threaded bolt 73 connecting the handle body 20 to the chuck assembly 30, 52 (FIGS. 1 and 4) in order to removably connect the handle body 20 to the chuck assembly 30, 52.
It would have been obvious to the PHOSITA at the time of filing of the application to form the centrally disposed threaded bolt, wherein Fraser’s handle body defines an aperture sized to closely surround the threaded bolt, wherein Fraser’s chuck body defines the threaded opening adapted to receive the threaded bolt, said threaded bolt connecting the handle body to the chuck assembly in order to removably connect Fraser’s handle body to Fraser’s chuck assembly in Fraser’s stem shaft handle modified by Jonte as taught or suggested by Bowers.  KSR.
8.	Claim 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte as applied to claim 13 above, and further in view of Bowers and Bos (US 20200291978).
Fraser, Jonte and Bowers teach the invention substantially as claimed (see claim 18 above).  However, Fraser, Jonte and Bowers teaches a threaded bolt and a threaded opening instead of a fir tree fastener and an opening. 
Bos teaches a centrally disposed fir tree fastener 50 coupled to an opening such as 64 (FIG. 7, ¶ 27) or 26 (FIG. 8) for connecting two components such as 24, 60 (FIG. 6) in order to create an interference condition with the components so as to retain the tolerance compensator to the components. Ibid. abstract and ¶ 3 et seq.
It would have been obvious to the PHOSITA at the time of filing of the application to
substitute Bowers’s coupling comprising the threaded bolt and threaded opening by an art recognized equivalence coupling comprising the fir tree fastener and opening for the same purpose of connecting Fraser’s chuck assembly to Fraser’s handle body in order to retain the tolerance compensator to the components (i.e., Fraser’s chuck assembly and Fraser’s handle body) as taught or suggested by Bos.  See KSR and MPEP § 2144.06.
9.	Claims 21-22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte as applied to claim 20 above, and further in view of Crowe et al. (US 20190178403).
Fraser and Jonte teach the invention substantially as claimed.  However, Fraser and Jonte do not teach the handle body comprising a magnet adapted to magnetically attach the handle body to the concentrically disposed cylindrical plate.
Crowe teaches the handle body 28 (FIG. 5) comprising a magnet 94 (FIG. 5, ¶ 25 et seq.) adapted to magnetically attach the handle body 28 to the concentrically disposed cylindrical plate 92 in order to, inter alia, retain the handle 28 on a stem 44 (id. ¶ 2 et seq., claims 1-27).
It would have been obvious to the PHOSITA at the time of filing of the application to use the magnet adapted to magnetically attach Fraser’s handle body to the concentrically disposed cylindrical plate of Jonte in order to, inter alia, retain Fraser’s handle on Fraser’s stem as taught or suggested by Crowe.  KSR.
Claim 22
See claim 14 above.
10.	Claim 23, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte as applied to claim 13 above, and further in view of Pankey (US 10,550,553).
Please see claims 13 and 3 above.  In summary, Fraser and Jonte teach the invention substantially as claimed.  However, Fraser teaches a four-jaw chuck B instead of a three-jaw chuck.
Pankey teaches a three-jaw chuck 250 (FIGS. 1, 4-5) in order to adjust the handle 100 (id. col. 3, l. 4 et seq., claims 1-14).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Fraser’s four-jaw chuck by an art recognized equivalence chuck such as three-jaw chuck of Pankey for the same purpose of adjusting Fraser’s stem shaft handle modified by Jonte as taught or suggested by Pankey.  See KSR and MPEP § 2144.06.
11.	Claim 25, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte as applied to claim 13 above, and further in view of Finegan (US 9,334,636).
Fraser and Jonte teach the invention substantially as claimed.  However, Fraser and Jonte do not teach the cylindrical chuck body comprising a drill chuck.
Finegan teaches the cylindrical chuck body 30 comprising a drill chuck (id. col. 3, ll. 55-58) in order to connect the handle 14 to the stem shaft 18 (Summary of the Invention and claim 1).
It would have been obvious to the PHOSITA at the time of filing of the application to form Fraser’s chuck body comprising the drill chuck for the same purpose of connecting Fraser’s stem  handle to Fraser’s stem shaft in Fraser’s stem shaft handle modified by Jonte as taught or suggested
by Finegan.  KSR.
12.	Claim 27, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view of Jonte as applied to claim 13 above, and further in view of Wright et al. (US 5,716,057).
See claims 13 and 3 above.  In summary, Fraser and Jonte teach the invention substantially
as claimed.  However, Fraser teaches a four-jaw chuck B instead of a collet chuck.
Wright teaches a collet chuck 44 (FIGS. 3-4, id. Brief Description of the Drawings), in order to hold the stem shaft or the like 70 (id. claims 1-11).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Fraser’s four-jaw chuck by an art recognized equivalence chuck such as Wright’s collet chuck for the same purpose of holding Fraser’s stem shaft in Fraser’s stem shaft handle modified by Jonte as taught or suggested by Wright.  See KSR and MPEP § 2144.06.
13.	Claims 28-31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fraser in view Jonte as appliced to claim 13 above and further in view of Messner et al. and Cohen. 
Claims 28-31
Fraser and Jonte teach the invention substantially as claimed.   However, Fraser and Jonte do not teach the handle body being molded in the shape of a football helmet, a frog, a gecko, or a  Chevrolet®.
Messner teaches the process of molding for making the handle body 51.  Ibid. ¶¶ 7 and 21-22, claims 1 and 10.
Cohen teaches the handle 36 formed in any shape that broadly includes the football helmet, frog, gecko, or Chevrolet® (id. 4:15-27) for decoration.
It would have been obvious to the PHOSITA at the time of filing of the application to use
the process of molding for forming Fraser’s handle body as taught or suggested by Messner and selecting the shape of Fraser’s handle body in Fraser’s stem shaft handle modified by Jonte such as football helmet, frog, gecko, or Chevrolet® for decoration as taught or suggested by Cohen.  KSR.  See also In re Thorpe supra.
Indication of Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Applicant’s corresponding WO 2021154301 A1.  See International Search Report;
b.	Brown (US 20090301591).  See claims 1-19; 
c.	Mason (US 20140265163) teaches at least one biasing locking protuberance 80 (FIG. 1) and an outer sleeve 18 defining at least one nodule 62 (FIG. 6, ¶ 25 et seq.) geometrically configured to engage the protuberance 80.  Ibid. claims 1-19; and
d.	Bolgert (US 4,306,468) teaches removably connected handle body 28 (FIG. 2). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571)272-7109. The examiner
can normally be reached from Monday 9:00 AM ET to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656